﻿100.	 Mr. President, you have been entrusted with the enormous responsibility of directing the proceedings of this thirty-eighth session of the General Assembly, which is taking place under exceptionally complex conditions. The fact that we know you and that you come from the beloved sister land of Panama, whose long tradition of struggle for the salvation of national sovereignty, along with its contribution to the search for peace and negotiating formulas for the long-suffering Central American region, are very well known, allows my delegation, after extending our warmest greetings to you,  express our full confidence in the success of your mission and, at the same time, to assure you that you will always be able to count on the assistance of the Cuban delegation for the success of this session.
101.	We also extend greetings to our friend Mr. Imre Hollai, President of the General Assembly during its thirty-seventh session.
102.	We welcome the admission to the United Nations of another Latin American and Caribbean State, Saint Christopher and Nevis.
103.	In a review of the long list of very important matters to be discussed at this session and which command our attention, the imperative necessity of avoiding the eruption of a confrontation that could bring to an end the very existence of mankind must be given the highest priority.
104.	Never since the end of the Second World War has the international situation shown signs of such extreme peril, nor has mankind been so close to nuclear apocalypse. For this reason, I believe we all agree that once again, but with greater courage and dedication, we must endeavour to ensure that our deliberations and subsequent decisions lead to progress in the complicated and difficult process of disarmament and to the strengthening of the peace and security which our peoples demand in order to devote themselves to the noble effort of economic and social development.
105.	Imperialist intransigence and the Reagan Administration's zest for supremacy and power, which is expressed on a daily basis in its obsolete cold-war rhetoric and gunboat policies, constitute the major obstacle faced by the international community in eliminating the dangerous climate in which we currently live.
106.	For our part, we are fully aware of the fact that, notwithstanding the decisive role played by the international community and the peace movement throughout the world, the greatest responsibility for adopting disarmament measures ultimately rests with the nuclear Powers. Essentially, however, the main responsibility rests with the two mightiest Powers—and we all know exactly who complicates the dangerous present situation and prevents its being overcome.
107.	The Government of the United States, dragging along its allies in NATO, considerably increases its war budget, extending the arms race to new horizons. It unilaterally interrupts important negotiations on specific questions, while blocking others it cannot stop because of the high political price attached to them; and at the same time it does everything possible to stifle the work of the international organ of negotiation, the Committee on Disarmament.
108.	We must add that besides dashing the hopes embodied in the SALT II agreements, an attempt is now being made to destroy the limited legal order thus far achieved on the question of disarmament by alleging false violations or breaches of promise or the fallacious intention of strengthening them with new provisions regarding verification.
109.	It is not enough for Mr. Reagan and his advisers to enjoy the destructive potential of the United States with all its weapons—nuclear or other—nor is it enough for them to extend the threatening language of weapons to other areas of our natural habitat. They are not at all interested in considering the wishes of other peoples when they station nuclear weapons and delivery systems in their territories to launch attacks on neighbouring borders, thus exposing them to a devastating riposte.
110.	The United States Government refuses to commit itself not to be the first to use nuclear weapons; it does not accept the offer of a mutual freeze of existing nuclear arsenals, nor of their qualitative and quantitative development; it turns a deaf ear to the establishment of a moratorium on nuclear-weapon tests; it develops and produces lethal binary chemical weapons; it develops the neutron bomb; it reinforces old silos to deploy the aggressive strategic MX missiles—all of which is done without 
abandoning the continuous build-up of its submarines, ships, aircraft, tanks, guns and other instruments of aggression and destruction.
111.	NATO'S United States-inspired plans to install 572 medium-range missiles in Europe are particularly serious. This decision constitutes an extremely dangerous, adventurist and grave step which threatens to bring the world to the brink of war.
112.	Those of us who follow attentively and anxiously the development of negotiations being conducted on that subject at Geneva clearly assess the delaying tactics on the part of the United States, which, juggling deceitful options for propaganda purposes, vainly pursues unilateral concessions which would enable it to obtain advantages and establish its military superiority, thus upsetting the present balance. The international community represented at the United Nations must, as a matter of urgency, demand seriously and responsibly the results it expects from Geneva and save the old continent of Europe from the serious threat that hovers over it.
113.	The ground on which we stand and the seas that surround us are no longer enough for the United States. It is now dangerously aiming at outer space, sending up space weaponry with which it dreams of imposing its supremacy, power and law on the whole world.
114.	We must pool our efforts to defend the first right of mankind: the right to live.
115.	It is necessary to strive to ease the present climate of tension and not to despair in the search for ways and means leading to agreements which, on the basis of parity and equal security, would contribute to the limitation and subsequent reduction of the levels of weapons, particularly nuclear weapons.
116.	The States members of the Movement of Non- Aligned Countries, meeting recently at New Delhi at the Seventh Conference of Heads of State or Government, firmly reiterated the demand of the entire international community that the arms race be halted and that disarmament agreements aimed at establishing a climate of peace embracing all regions and benefiting all peoples be adopted.
117.	The will for peace of the socialist countries is an unquestionable fact, made evident by various initiatives and at times by unilateral arms limitation measures, which, as everyone knows, are only rejected by the United States, when they are not simply ignored.
118.	While the world yearns for peace, the United States is moving towards war. The tragic incident of the South Korean aircraft which was sent off without any qualms to commit an act of indescribable provocation falls within the framework of the attempts to exacerbate tensions.
119.	The international community is faced with the tragic case of an aircraft which violated Soviet airspace and remained for a long time over Soviet territory, ignoring the warnings issued in accordance with international guidelines, and for that reason was brought down, with the regrettable loss of 269 lives. It became known later that this was a civilian aircraft which had strayed from its normal course. We are certain that Soviet military aviation would never have fired on that aircraft, even if it was on an espionage mission, had they realized that it was a civilian airplane carrying passengers. There is no doubt that it was mistaken for one of those spy-planes which are constantly probing the borders of the Soviet Union in that zone.
120.	This tragedy, about which no one can think without grief and sorrow, has been used by President Reagan and his Administration as a means of fanning international hatred and enmity and justifying the arms race and their aggressive war-mongering policies.
121.	Those who are against solving the problems of Central America through negotiated non-military solutions and whose brutal international policy supports the Salvadorian regime which has caused tens of thousands of deaths among the civilian population of El Salvador in recent years; those who see fit to disrupt the process of social change in Nicaragua, even if to do this they must carry out direct or indirect military intervention against that country; those who trained, instigated and supported the individuals who then committed a barbarous act of sabotage against a Cuban civilian aircraft over Barbados; those who stood by in silent complicity when, in February 1973, Israel shot down a Libyan passenger aircraft, causing 108 deaths, over Egyptian territory occupied by force; those who encouraged the Israeli invasion of Lebanon and must share responsibility for the genocidal acts which, a little over a year ago, left thousands dead in the Palestinian camps of Sabra and Shatila; those who support the South African racists in their illegal occupation of Namibia and their aggression against Angola and the front-line States, which have cost tens of thousands of lives; those whose spy-planes have been flying over Cuban territory for many years, shamelessly and openly violating our airspace, using first the U-2 aircraft and now the more sophisticated SR-71, flying provocatively over the whole island and trying in vain to frighten our people; those who do not even reply to the notes of protest sent by our Government, the most recent of which was in September this year—those it is who now hypocritically rend their garments and accuse the Soviet Union of an act whose roots lie in the international tension which they themselves create and in an act of provocation in which a commercial aircraft was used without any qualms and innocent people were sacrificed.
122.	We believe that collective international measures should be taken to prevent tragedies such as this. We are all duty-bound to adopt codes of conduct forbidding the employment of civil aircraft in espionage activities. The use of incidents of this kind further to foment international hatred, justify armament and aggression and create a climate conducive to war rather than peace is wholly unacceptable.
123.	The latest in the long list of provocative actions undertaken by the United States Government against the Soviet Union, using the South Korean aircraft incident as a pretext, is the preventing of the Foreign Minister of the Soviet Union from participating in this session of the General Assembly. To this act of provocation against the respected representative of one of the permanent members of the Security Council they have added proof of their disregard of their obligations as the United Nations host country.
124.	If peaceful existence on our planet is to be achieved it is of paramount importance that the international situation be improved by eliminating current insecurities and restoring a climate of trust and detente in international relations.
125.	The peoples demand an end to the arms race and the abandonment of the philosophy of military supremacy and the endless accumulation of weapons, which can lead only to the peace of the graveyard.
126.	Today, perhaps more than ever before, mankind demands that decisions be made and agreements adopted which will pave the way to security, peace and development. 

127.	As part of these efforts we include support for the United Nations and for the activities of the Secretary- General. It is well known that those who work against peace do not conceal their contempt for the Organization. We believe that the highest priority should be given to continuing action to attain the principles and objectives of the Charter and to strengthen the broadest international co-operation within the framework of the United Nations.
128.	The Movement of Non-Aligned Countries is striving for peace and development and for the elimination of colonialism, neo-colonialism, imperialism, Zionism, racism, apartheid and every form of exploitation and domination. Its successful seventh summit conference was a new step forward in terms of unity and cohesion and made a contribution through its decisions to the achievement of those goals.
129.	On the other hand, the economic crisis which in recent years has severely affected the economies of the capitalist world continues to make its effects felt increasingly in the countries of the so-called third world. The reduction in real terms of the transfer of resources for development; the unprecedented and increasing foreign debt, for which there seems to be no likelihood of a reasonable short-term remedy; the even greater deterioration in the terms of trade; monetary instability; the transnational corporations' activities and plundering; and the growing difficulties faced by underdeveloped countries in gaining access to sources of funds, food and technology continue to characterize the present state of international economic relations. Only the genuine restructuring of these relations, without unnecessary delay and through a comprehensive process of co-operation, can provide a true long-term solution of these serious and potentially dangerous problems facing the world today.
130.	The proceedings and results of the important international meetings held this year have shown the determination of the underdeveloped countries to find solutions likely to reactivate the international process of economic co-operation. Regrettably, the reactions of the industrialized capitalist countries to their proposals have not permitted the resumption of a truly significant process of international economic negotiations aimed at restructuring international economic relations to provide for the effective establishment of a new international economic order, or, in the shorter term, taking measures immediately for the solution of the most urgent economic problems of the so-called third world. In short, we are witnessing the lowest point in international co-operation: economic co-operation is deteriorating daily, as are the prices of the main exports of our underdeveloped countries. For this reason, just as we must devote ourselves to the search for solutions to the world economic crisis, we must also devote all of our efforts towards rapidly overcoming the crisis in international economic co-operation.
131.	The global negotiations continue to be the most important question before the General Assembly in the sphere of international economic negotiations. Consequently, the talks designed to lead to their speedy implementation must be given momentum and direction so that they can begin in 1984 in a comprehensive, interrelated and coherent manner, in keeping with the proposals of the Seventh Conference of Heads of State or Government of Non-Aligned Countries.
132.	Cuba's positions of principle on the most urgent, serious and important problems of international relations are known. On every occasion the voice of our people has been clear in one way or another. Fighters for freedom and independence in any part of the world have never lacked our word of encouragement. Those who face oppression, discrimination and exploitation have never lacked our most active solidarity. Those who uphold the highest ideals of their peoples have never lacked the ready warmth of the Cuban revolution. Our word of encouragement, our friendly hand, our active solidarity, our fraternal warmth will never be lacking for all those, whether in Government or in opposition, whether in power or in the struggle against oppression, who confront the joint forces of reaction, colonialism, neo-colonialism, racism—including zionism—apartheid and imperialism.
133.	From this forum of nations the Cuban people salute the Sandinist soldiers who defend with honour the sacred soil of their land; the Salvadoran fighters who with exemplary courage confront imperialist Power, displaying an extraordinary fighting capacity; the Guatemalan patriots struggling for more than 20 years against the genocidal regime imposed by the United States since 1954; the heroic and brave people of Grenada who face with determination all imperialist attempts to subvert their internal order and halt the powerful development of their revolutionary process. We also ratify our solidarity with Suriname, which is still being subjected to many destabilizing acts of aggression by the United States to frustrate the process of social change and national liberation that has begun in that country.
134.	The Cuban delegation reiterates its unflagging support for the inalienable right of the fraternal people of Puerto Rico to self-determination and independence. On some not-too-distant day, Puerto Rico, freed from colonial ties, will join the group of independent and sovereign countries and, as such, will occupy its proper seat in this world Organization.
135.	We also support the aspirations of the Government and people of Panama in their struggle for the fulfilment of the Canal treaties. We support the historic and just demand of Bolivia to regain access to the sea. We support the independence, territorial integrity and non-alignment of Belize. In accordance with its position of support for a negotiated solution of conflicts, and within that framework, Cuba is in favour of a peaceful solution of the border disputes between Guyana and Venezuela. Similarly, we hope that, in conformity with the General Assembly's resolutions, negotiations can be started immediately between the United Kingdom of Great Britain and Northern Ireland and the Argentine Republic to restore the Malvinas, South Georgia and South Sandwich Islands to Argentina. We also express our deep concern over the British Government's decision to build a military base in the Malvinas, which not only hinders negotiations on the decolonization of the islands but also adds unnecessary tensions to the region. We salute the valiant Chilean people who are today unanimously rising up against fascist tyranny. We also salute all the peoples of the southern part of the Americas who are struggling for democratic freedom and for an end to repression and oppression in their countries.
136.	We salute the efforts to guarantee peace and stability in South-East Asia, and we urge continued efforts to achieve that important goal. A spirit of mutual understanding and respect conducive to a climate of security must prevail in the region of South-West Asia also, and efforts to pursue a constructive dialogue between the parties in conflict must also be continued.
137.	The Cuban delegation renews its support for the just cause of the People's Democratic Republic of Korea in its search for the peaceful reunification of that country and calls for an end to interference in its internal affairs and the withdrawal of the interventionist United States forces from the south of the Korean peninsula. 

138.	We support the aspiration of the Comoros to recover its sovereignty over Mayotte. We support the restitution to Madagascar of its rights over the Malagasy Islands of Glorieuses, Juan de Nova, Europa and Bassas da India, and the just demand of Mauritius to recover the island of Diego Garcia. We support the sustained efforts of the people of Cyprus to preserve its independence, sovereignty and territorial integrity in a united and non-aligned republic.
139.	Cuba wishes to repeat once again its appeal to the Governments of Iraq and Iran to end the war that for more than three years has been inflicting enormous loss of life and of all kinds of resources on their peoples and that constitutes a threat to international peace and security.
140.	We salute all peoples who, in other continents, are also struggling for their independence against imperialism and reaction. We salute the brave Saharan fighters for their legitimate right to live in peace and to occupy their rightful place among the independent States. We salute our dear Palestinian friends who, rallying around the PLO, their sole and legitimate representative, firmly hold high the banner of their just struggle. We salute the brave patriots of Namibia under the leadership of SWAPO, their sole and legitimate representative. We salute the stoic and dauntless fighters of South Africa led by the ANC. We salute all the front-line States, which are resisting with determination the pressures, threats and attacks of the racists and imperialists. We salute the Arab States, permanent victims of imperialist and Zionist aggression. We salute the determined people of Libya, who face the threats and provocations of imperialism with serenity and resolve.
141.	The current state of affairs in Central America has mobilized broad sectors of world public opinion. The ever-increasing concern over an irreversible escalation on the part of the United States is fully grounded.
142.	The countries of the Contadora Group have made enormous efforts in the quest for a negotiated settlement of the explosive situation in that region. At its summit meeting at Cancun last July, the Contadora Group- made up of Mexico, Venezuela, Colombia and Panama— appealed to the Central American countries, as well as to the United States and Cuba, for co-operation and support in the quest for a political solution.
143.	Nicaragua immediately responded to that appeal with a six-point programme, which includes its readiness to initiate multilateral negotiations in the presence of the Contadora Group and to sign a non-aggression pact with Honduras, and its willingness to reach an agreement regarding El Salvador that would include the cessation of all arms supplies to both sides.
144.	The Farabundo Marti Front for National Liberation—Revolutionary Democratic Front reiterated its readiness to seek, through dialogue, channels of negotiation which would lead to peace in El Salvador. At the beginning of September it proposed the installation of a new Government, representative of all forces, which would be responsible for bringing about the conditions required to advance a comprehensive process of political solutions to the Salvadorian conflict.
145.	Cuba also promptly and clearly responded to the summons by the presidents of the Contadora Group and let it be known that it unhesitatingly supports the efforts to bring about a just and negotiated settlement of the problems in Central America.
146.	The United States, for its part, continued its brutal escalation clearly designed to destroy the Nicaraguan revolution, dismember the Salvadorian revolutionary movement and safeguard its full imperialist domination in the region. Under the pretext of joint military manoeuvres with other countries of the area, the duration of which has no parallel in history, the United States Government is attempting to create an intimidating situation which constitutes a real and dangerous intervention in the area and irrefutable proof of its aggressive militarist policy. Such an interventionist step taken by the United States under the pretext of military manoeuvres reminds us of the criminal actions of the military forces of that Power in the Lebanese conflict.
147.	Nicaragua finds itself virtually blockaded, surrounded by military bases, troops, ships—including aircraft carriers from the Mediterranean—and fighter planes.
148.	At this moment an unabashed and virulent aggression is being launched against Nicaragua from bases in Honduran territory. Thousands of former Somozist guards, drilled, trained and advised by American officers, are harassing the sacred soil of Sandino's land, cruelly assassinating the civilian population. Time and again they penetrate Nicaraguan territory and are repeatedly beaten back by the armed forces and Sandinist militias, fleeing terrified to the sanctuary provided by the immunity of the Honduran border. The Sandinist combatants have not allowed themselves to be dragged into a provocation and have respected the borders of their neighbours with the conscientiousness and zeal with which they would want their own respected.
149.	Honduras finds itself under virtual United States military occupation, illustrated by the adoption of decisions on the entry and presence of United States troops in that country, without the so-called Honduran President or Congress being informed. The Green Berets are running a Honduran army infantry centre under construction in the Pacific port of San Lorenzo. In addition, 600 members of the Corps of Engineers and Marines are engaged in the construction of new facilities, including a landing strip near the Nicaraguan border. In mid-September 1,000 new Salvadorian soldiers reached Tegucigalpa en route to the United States base at Puerto Castilla on the Honduran Atlantic coast. Previously 1,200 were trained at the Regional Military Training and Security Centre. Furthermore, the United States has more than a thousand experts in Honduras, of whom 950 form the logistical support contingent of Palmerola Air Base at Comayagua, in the centre of the country.
150.	In the same way, Guatemala is becoming a possible springboard for Yankee military intervention in the area. United States and Israeli military aid to Guatemala is destined to strengthen the army in its effort to annihilate the Guatemalan revolutionary movement and to prepare it for the eventual intervention in El Salvador and Nicaragua.
151.	American Government circles are obsessed with the idea that the imposition of a military solution to the conflict in Central America is possible and advisable. Under the feeble pretext of preserving the  third border , they are sliding down a slope that will plunge them into a quagmire, but what else can be expected of those who still think in terms of  spheres of influence  and endorse the feasibility of a  limited nuclear war ? Obsessed with creating a climate of terror and insecurity in Nicaragua in order to destroy the revolution and attack the national liberation movement in the area, the Reagan Administration may reproduce a new Viet Nam in America itself.
152.	Peace-loving governments, the peoples of the world and those forces that struggle for international security and peaceful coexistence are called upon to make 
every effort to prevent the intensification and spread of this conflagration.
153.	A war of larger dimensions in Central America would only add pain to pain and misery to poverty, but it will never mean victory for the imperialists. We therefore support the request that the General Assembly at its thirty-eighth session devote special attention to  the question of Central America—threats to peace, sovereignty and the exercise by the Central American peoples of the right to self-determination and peace initiatives , as stated by the Co-ordinator of the Junta of the Government of National Reconstruction, commander of the revolution Daniel Ortega Saavedra, in his address to the Assembly .
154.	History shows us that in the long run force has never been able to prevent the triumph of freedom, social justice and sovereignty of the peoples. Our President, Fidel Castro, was unquestionably right when he recently said that  A truly revolutionary and patriotic people may be physically wiped from the face of the earth, but it can never be conquered .
155.	History has also shown that fire will be met with fire, violence with violence, and that nothing and no one will be able to retard the progress of peoples towards their legitimate and true independence. Nevertheless, this is not the only road that our people are obliged to travel, nor is this always the price that they must necessarily pay for their freedom.
156.	I wish to avail myself of the opportunity offered by my presence at this important international forum to reiterate on behalf of our Government and people Cuba's positions with respect to the Central American situation. Cuba advocates a proper and honourable solution based on mutual commitments. Neither intimidation, force of arms, blackmail, pressure, nor a vain hope of surrender and concessions will pave the way to a lasting and stable solution. A solution based on the bludgeon and on contempt for the most fundamental principles cannot be imposed on Nicaragua, nor can an unfavourable outcome of the conflict be imposed on the Salvadorian revolutionaries. Methods which ignore, evade or damage the primary interests of the Salvadorian revolutionary movement cannot be applied, nor can Nicaraguan interests be ignored.
157.	Peace cannot be achieved or coexistence and security in the region activated on the basis of forcing one of the parties to suffer humiliation.
158.	We support the spirit and proposals of the Contadora Group to find a political solution based on respect for the sovereignty of peoples and on non-intervention in the internal affairs of States. Indeed, we wish to draw attention to the fact that a political solution in Central America cannot be achieved unless a peaceful solution is found to the existing situation in El Salvador.
159.	The problem in El Salvador today constitutes the crux of the regional conflict. The present state of insurgency in El Salvador is rooted in the centuries-old exploitation by colonialism, neo-colonialism and imperialism. Under the able leadership of their legitimate representative, the FMLN-FDR, the people are waging a tenacious fight against the genocidal regime already marked by infamy and ignominy.
160.	The situation in El Salvador cannot be even remotely compared with that in Nicaragua, which from land, sea and air is being subjected to various forms of joint aggression by Yankee imperialism and its lackeys. A dirty  secret war  is being waged against Nicaragua which, although becoming dirtier every day, is each day becoming less secret. There is no internal conflict or civil war in Nicaragua, but external aggression aimed at destabilizing the process of national reconstruction and preventing the consolidation of the Sandinist revolution.
161.	Cuba, I repeat, supports the Contadora Group's efforts and is prepared to co-operate in every way it can in the quest for an equitable and proper political solution.
162.	With that in mind, I should like to quote the following words of Fidel Castro from an informal talk with a group of American journalists:
 I agree with Contadora's proposal to seek a political solution based on respect for the sovereignty of States and on non-intervention in the internal affairs of States. 
He added:
 It is not precisely a question of concessions; it is a question of seeking an agreement involving commitments by all parties, and in that sense we are sincerely prepared to assume such commitments. We cannot dictate a formula. I think that those who are directly involved in the conflicts are the ones that have to define a formula to reach an agreement. We would then support such a formula. 
163.	That is Cuba's position. The path to a peaceful solution of the Central American conflict is still open.
164.	Negotiation based on mutual commitments is still possible. The search for a formula that would involve neither capitulation nor unilateral concessions is still feasible. Cuba is quite willing to contribute to progress along that path, to undertake such commitments and to support a formula for solution whereby the parties directly involved in the conflicts may reach an agreement.
165.	In its dangerous attempt to reverse the course of history, Ronald Reagan's Administration stubbornly maintains a policy aimed at destabilizing the Cuban revolution.
166.	This United States policy against Cuba combines diplomatic, economic and military measures which violate both the spirit and the letter of the Charter of the United Nations as well as the most elementary internationally recognized and accepted norms of coexistence between States.
167.	The continuous militarization process that the United States carries out in the area of Central America and the Caribbean is also aimed at military encirclement of our country. This process includes moving additional military units towards the southern coast of the United States and strengthening those already there to unprecedented levels, in addition to the increase in United States permanent military personnel in the area, the forced militarization of the countries of the region and threatening and provocative military manoeuvres and exercises.
168.	On the other hand, the self-styled defenders of air navigation safety systematically violate Cuba's airspace with flights by their SR-71 spy planes.
169.	The United States also illegally occupies part of the territory of the Republic of Cuba, where against the sovereign will of our people it maintains the Guantanamo naval base.
170.	The strengthening of the criminal economic and trade blockade of our country, the efforts and pressures of all kinds exerted on third countries to make them end their trade and financial relations with Cuba constitute not only a form of aggression against our people but also an insult to the sovereignty and national dignity of those countries.
171.	The United States has adopted as an unchanging official policy systematic attempts to obstruct and block Cuba's participation in international organizations and 
forums and unceasingly carries out covert and overt campaigns to harm the diplomatic relations of our country with other sovereign States.
172.	In this obstinate determination to defeat the Cuban revolution, Reagan has worked hard to set up a radio broadcasting station with the aim of destabilizing our country through slander and the dissemination of false news to the Cuban people on facts about their own country. For this purpose he has used the illustrious name of Jos6 Marti—an affront to our apostle, who was the first Latin American to discover that the country which in 1776 the fathers of United States independence wanted to be an example of freedom had become an imperialist monster whose decaying entrails he denounced and fought. This effort is laughable but offensive. Neither the defects nor the difficulties of building socialism are ever concealed from the Cuban people, who face them with determination and enthusiasm. But that does not make Reagan's interventionism  less reprehensible nor does it diminish our resolve to reject it.
173.	During the Reagan Administration the plans for blatant armed aggression against Cuba have been publicly discussed in an unprecedented manner.
174.	These and other threats and measures of imperialism aimed at deviating us from our course, diverting our path and hindering our development will culminate in the most absolute and shameful defeat.
175.	Our people are firm in their decision to fight off any attempt and any imperialist aggression, and nothing nor anyone will be able to prevent the impetuous progress of our socialist revolution.
176.	The situation in southern Africa continues to deteriorate owing to the actions of the South African racist regime, which persists in its policy of subjecting the black South African people to the most ferocious oppression, exploitation and racial discrimination that history has ever known.
177.	The contemptible regime of apartheid increases repression and terror as the patriotic and democratic movement becomes stronger and the opposition to that unjust system and the struggle for its eradication grow. The incarceration for more than 21 years of Nelson Mandela, a combatant of the ANC who has become a symbol of the struggle against racial discrimination on a world scale, is outrageous. The shameless disregard of the South African racists for General Assembly and Security Council resolutions is outrageous. They continue the tortures, massacres, executions and false suicides in South African goals. But even more outrageous is the fact that, despite repeated resolutions of the General Assembly opposing aid to the racists of Pretoria, the IMF continues to grant astronomical loans, while denying them or attempting to impose in exchange for those funds conditions detrimental to the sovereignty of Governments which struggle for a better life for their citizens. No one can deny that responsibility for this rests mainly with the Government of the United States.
178.	The Government of Ronald Reagan has proclaimed the legitimacy of its strategic alliance with the racists of Pretoria, and that is the fundamental reason for the perilous situation which persists in southern Africa. We are all aware that only that alliance, accompanied by sordid delaying tactics and brutal pressures, has prevented the peaceful negotiated settlement of the Namibian problem.
179.	That is why it has not yet been possible to implement Security Council resolution 435 (1978). The United States Government is primarily responsible for dashing the hopes that many had placed in the efforts of the so-called Western contact group.
180.	For more than two years South African troops have been illegally occupying parts of the territory of the People's Republic of Angola, a sovereign Member State of this Organization. The international community has demanded on numerous occasions the withdrawal of the invading South African forces from Angolan territory. The international community has also repeatedly demanded that the illegal occupation of Namibia be ended. But the response from Washington and Pretoria has been the so-called theory of linkage between the independence of Namibia and the withdrawal of the Cuban internationalist forces from Angola. There is no record in history of such arrogance, cynicism or total disregard of the decisions of the Organization, which has unequivocally rejected this manoeuvre intended to perpetuate and extend the racist regime in the African continent. Cuba's position on the withdrawal of its internationalist forces from Angola is widely known and shared. The rejection of such a linkage has been reiterated by the front-line States, the Organization of African Unity, the Movement of Non-Aligned Countries and the United Nations.
181.	In these circumstances there is only one valid alternative: to increase our support for SWAPO as the sole legitimate representative of the Namibian people; to demand with increasing force the unconditional withdrawal of the racist forces from Angolan territory and the unrestricted implementation of Security Council resolution 435 (1978); to demand the cessation of all terrorist acts against the front-line countries, all acts of aggression against Mozambique, Botswana, Lesotho, Zambia and other independent African countries, which have resisted in an exemplary manner aggression of all kinds, in extremely difficult circumstances, in order to prevent the expansion of the racist dominion on the African continent.
182.	Time and again the United States has impeded with its veto in the Security Council the imposition against the South African regime of the sanctions provided for in Chapter VII of the Charter. That is why now we must demand more strongly than ever that the United States Government end its policy of blackmail and deceit regarding the African peoples and fulfil the commitments it has made.
183.	The Arab peoples of the Middle East are living in a very critical situation. Israel, thanks to the support it receives from the United States, has become a military Power and has unleashed a bestial policy of expansion and domination against all Arab peoples in general and of annihilation of the Palestinian people in particular.
184.	Today the danger posed by lack of a solution to the complex situation prevailing in the Middle East has increased, owing to the fact that the American forces stationed on Lebanese soil under the cover provided by the so-called multinational forces have taken an active part in the fighting in Lebanon, thus making a reality of the old dream of American imperialists of penetrating and dominating the Middle East.
185.	Lebanon, which was the target of aggression by the Israeli hordes that are still present in its territory, is now also the target of direct aggression by the United States. The combined forces of zionism and Yankee imperialism will not be able to crush the independent spirit of the Lebanese patriots who are now defending their soil from external aggression. Some day, sooner rather, than later, Lebanon will be able to exercise its full rights as a free and sovereign nation. 

186.	We do not doubt that the Assembly will try to set in motion the machinery necessary for reaching a just and lasting solution of the Middle East problem. This cannot happen, of course, until the Palestinian people are fully able to exercise their inalienable rights to self-determination and independence and to create their own sovereign State in Palestine, under the leadership of the PLO, their sole legitimate representative.
187.	This is indeed a suitable occasion on which to support the right of the PLO to occupy a seat in this great assembly of the United Nations.
188.	It is not possible to conclude our statement in the Assembly without directing our thoughts and recollections to the immortal figure of Simon Bolivar on the bicentenary of his birth. His revolutionary action, his efforts on behalf of independence, his dreams of unity for the peoples of America are neither forgotten nor consigned to history; they live in the life blood and the daily struggle of our peoples for a future of peace and development.
 




	
